Citation Nr: 0902552	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected bilateral pes 
planus with moderate degenerative arthritis of the metacarpal 
phalangeal joint of the right foot and a plantar heel spur of 
the left foot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.   The 
Board remanded the case for further development in February 
2008.  The case has since been returned to the Board for 
appellate review.

A hearing was held on January 15, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a right 
hip disorder that manifested in service or within one year 
thereafter or that is causally or etiologically related to 
his military service or to a service-connected disorder.




CONCLUSION OF LAW

A right hip disorder was not incurred in active service, may 
not be presumed to have been so incurred, and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
July 2004, prior to the initial decision on the claim in 
September 2004, as well as in December 2007 and March 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the July 2004 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The March 
2008 letter also indicated that establishing service 
connection on a secondary basis requires evidence of the 
claimed physical or mental condition and a relationship 
between the claimed condition and the service-connected 
condition.  Additionally, the September 2005 statement of the 
case (SOC) and the December 2006, April 2007, and September 
2008 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide. In particular, the July 2004 and March 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and March 2008 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The March 2008 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2004 and March 2008 letters stated that it was the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal. In 
this regard, the Board notes that the December 2007 and March 
2008 letters informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was also afforded VA 
examinations in July 2004, November 2005, and May 2008, and 
he was provided the opportunity to testify at a hearing 
before the Board.  VA has further assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  

In its February 2008 remand, the Board did observe that the 
veteran was not notified of the regulatory amendment.  
However, the RO has not addressed the applicability of these 
revisions to the claim.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right hip 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of such a 
disorder.  In fact, the veteran's October 1971 separation 
examination found his lower extremities to be normal.  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment immediately following his 
separation from service or for many years thereafter.  
Therefore, the Board finds that a right hip disorder did not 
manifest in service or within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a right 
hip disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a right hip disorder is itself evidence which tends to show 
that the disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a right hip 
disorder manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis to the veteran's military 
service.  As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of such a disorder in 
service.  As such, there is no injury, disease, or event to 
which a current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  In fact, the veteran has not 
even alleged that his right hip disorder is directly related 
to service, as he has instead claimed that it is secondary to 
his service-connected bilateral pes planus with moderate 
degenerative arthritis of the metacarpal phalangeal joint of 
the right foot and a plantar heel spur of the left foot.  
Therefore, the Board finds that a right hip disorder did not 
manifest during service or within one year of separation from 
service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the veteran's claim that his right hip disorder is 
related to his service-connected bilateral pes planus with 
moderate degenerative arthritis of the metacarpal phalangeal 
joint of the right foot and a plantar heel spur of the left 
foot, the Board also finds that the more probative medical 
evidence of record does not support this contention.  
Although the veteran has a current diagnosis of a right hip 
disorder and is service-connected for bilateral pes planus 
with moderate degenerative arthritis of the metacarpal 
phalangeal joint of the right foot and a plantar heel spur of 
the left foot, the medical evidence has not established a 
relationship between these disorders.  In fact, the November 
2005 VA examiner diagnosed the veteran with osteoarthritis of 
the right hip and trochanteric bursitis of the right hip and 
opined that the veteran's right hip disorder was not as 
likely as not secondary to or aggravated by his service-
connected bilateral pes planus.

In addition, the May 2008 VA examiner reviewed the veteran's 
claims file and noted that the hip disorder is unilateral 
whereas the pes planus is bilateral.  She stated that the 
expectation would be that any condition of the weight bearing 
joints that would be caused or aggravated by the pes planus 
would be bilateral.  The examiner also observed that the 
veteran had a normal gait and that the expectation would be 
that the there would be an abnormal gait if the pes planus 
was causing or aggravating the hip disorder.  She further 
indicated that the veteran reported becoming symptomatic 
almost two decades after he left active duty and that the 
expectation would be that the condition would have become 
symptomatic sooner and improved with corrective shoe inserts 
if it was due to the poor alignment of the weight with 
ambulation associated with pes planus.  Based on the 
foregoing the May 2008 VA examiner opined that it is it less 
likely than not that the right hip disorder was caused by or 
permanently aggravated by the service-connected pes planus.  

The Board does observe that the veteran submitted a private 
medical opinion dated in August 2005 in which a physician 
stated that it was more likely that not that the veteran's 
hip disorder was directly related to his pes planus. 

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. 
App. 332 (1995).

After weighing the medical evidence, the Board finds the May 
2008 VA examiner's opinion to be the most probative.  The 
August 2005 private physician did not indicate that he had 
reviewed the veteran's claims file.  As such, the private 
medical opinion rests on incomplete information.  Indeed, the 
private physician did not discuss or explain why the 
veteran's bilateral pes planus was only causing a unilateral 
hip disorder, the fact that he had a normal gait, or the 
decades-long gap between the manifestation of his bilateral 
pes planus and the development of a right hip disorder.  In 
contrast, the May 2008 VA examiner offered her opinion based 
on a review of all of the evidence, including the service 
medical records and post-service treatment records, and 
offered a thorough rationale for the opinion reached that is 
clearly supported by the evidence of record. See Nieves- 
Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) 
(It is what an examiner learns from the claims file for use 
in forming the expert opinion that matters.  When the Board 
uses facts obtained from opinion over another, it is 
incumbent upon the Board to point out those facts and explain 
why they were necessary or important in forming the 
appropriate medical judgment.)

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, based on the foregoing, the Board attaches 
greater probative weight to the opinion from the May 2008 VA 
examiner who had the benefit and review of all pertinent 
medical records and who provided a thorough rationale 
supported by the record.  Accordingly, service connection is 
not warranted on a secondary basis.  

The Board also observes that the July 2004 VA examiner later 
commented in an addendum to the examination report that the 
veteran had a right hip strain that was as likely as not 
secondary to his back problem.  However, the Board notes that 
the veteran is not service-connected for any back disorder.  
Therefore, the Board finds that a preponderance of the 
evidence was against the veteran's claim for service 
connection for a right hip disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right hip disorder is not warranted.





ORDER

Service connection for a right hip disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


